Execution Version

LIMITED WAIVER


This LIMITED WAIVER (this “Waiver”) is entered into as of April 30, 2015 and is
made by and among SILICON VALLEY BANK, a California corporation (“Bank”), and
IKANOS COMMUNICATIONS, INC., a Delaware corporation (the “Borrower”).
Capitalized terms used but not defined herein shall have the meanings given to
them in the Loan Agreement (as defined below).
RECITALS
A.
Bank and Borrower have entered into that certain First Amended and Restated Loan
and Security Agreement dated as of October 7, 2014 (as amended, restated,
supplemented or otherwise modified from time to time, the “Loan Agreement”).

B.
Borrower notified Bank that it anticipates it will likely fail to comply with
the covenant set forth in Section 6.7(a) (Adjusted Quick Ratio) of the Loan
Agreement for the month ending April 26, 2015 (the “April 2015 AQR Covenant”).

C.
Borrower has requested that Bank waive compliance with the April 2015 AQR
Covenant, upon the terms and conditions more fully set forth herein.

D.
Subject to the representations and warranties and covenants of Borrower herein
and upon the terms and conditions set forth in this Waiver, Bank is willing to
provide a waiver with respect to the April 2015 AQR Covenant, all upon the terms
and conditions more fully set forth herein.

AGREEMENT
NOW, THEREFORE, in consideration of the foregoing recitals and other good and
valuable consideration, the receipt and adequacy of which is hereby
acknowledged, and intending to be legally bound, the parties hereto agree as
follows:
1.    LIMITED WAIVER. Borrower acknowledges and agrees that it expects to fail
to comply with the April 2015 AQR Covenant and, subject to the terms of Section
5 hereof, Bank hereby waives the April 2015 AQR Covenant.
2.    LIMITATION.
2.1    The waiver set forth in Section 1 hereof is effective only for the
purposes set forth herein and shall be limited precisely as written and shall
not be deemed to (a) to be a forbearance, waiver or modification of any other
term or condition of the Loan Agreement or of any other instrument or agreement
referred to therein or to prejudice any right or remedy which Bank may now have
or may have in the future under or in connection with the Loan Agreement or any
instrument or agreement referred to therein; (b) to be a consent to any future
amendment or modification, forbearance or waiver to any instrument or agreement
the execution and delivery of which is consented to hereby, or to any waiver of
any of the provisions thereof; or (c) to limit or impair Bank’s right to demand
strict performance of all terms and covenants as of any date.
2.2    This Waiver shall be construed in connection with and as part of the Loan
Documents and all terms, conditions, representations, warranties, covenants and
agreements set forth in the Loan Documents are hereby ratified and confirmed and
shall remain in full force and effect.

1



--------------------------------------------------------------------------------

Execution Version

3.    REPRESENTATIONS AND WARRANTIES. To induce Bank to enter into this Waiver,
Borrower hereby represents and warrants to Bank as follows:


3.1    Immediately after giving effect to this Waiver (a) the representations
and warranties contained in the Loan Documents are true, accurate and complete
in all material respects as of the date hereof (except to the extent such
representations and warranties relate to an earlier date, in which case they are
true and correct as of such date), and (b) no Event of Default has occurred and
is continuing;
3.2    Borrower has the power and authority to execute and deliver this Waiver
and to perform its obligations under the Loan Documents;
3.3    The organizational documents of Borrower delivered to Bank on the
Effective Date remain true, accurate and complete and have not been amended,
supplemented or restated and are and continue to be in full force and effect;
3.4    The execution and delivery by Borrower of this Waiver and the performance
by Borrower of its obligations under the Loan Documents have been duly
authorized;
3.5    The execution and delivery by Borrower of this Waiver and the performance
by Borrower of its obligations under the Loan Agreement do not and will not
contravene (a) any law or regulation binding on or affecting Borrower, (b) any
contractual restriction with a Person binding on Borrower, (c) any order,
judgment or decree of any court or other governmental or public body or
authority, or subdivision thereof, binding on Borrower, or (d) the
organizational documents of Borrower;
3.6    The execution and delivery by Borrower of this Waiver and the performance
by Borrower of its obligations under the Loan Agreement, as amended by this
Waiver, do not require any order, consent, approval, license, authorization or
validation of, or filing, recording or registration with, or exemption by any
governmental or public body or authority, or subdivision thereof, binding on
Borrower, except as already has been obtained or made;
3.7    This Waiver has been duly executed and delivered by Borrower and is the
binding obligation of Borrower, enforceable against Borrower in accordance with
its terms, except as such enforceability may be limited by bankruptcy,
insolvency, reorganization, liquidation, moratorium or other similar laws of
general application and equitable principles relating to or affecting creditors’
rights; and
3.8    As of the date hereof, Borrower has no defenses against the obligation to
pay any of the amounts constituting all or a part of Borrower’s Obligations.
Borrower acknowledges that Bank has acted in good faith and has conducted in a
commercially reasonable manner its relationships with Borrower in connection
with this Waiver and in connection with the Loan Documents.
4.    COUNTERPARTS. This Waiver may be executed originally, by facsimile or by
other means of electronic transmission, and may be executed in any number of
counterparts and all of such counterparts taken together shall be deemed to
constitute one and the same instrument.
5.    EFFECTIVENESS. This Waiver shall be deemed effective upon (a) the due
execution and delivery to Bank of this Waiver by each party hereto, (b) payment
by Borrower of all Bank Expenses (including all reasonable attorneys’ fees and
reasonable expenses) incurred through the date of this Waiver; and (c) receipt
on or before May 8, 2015 by Borrower of the Original Principal Amount of
$10,000,000 in ALU Debt under the terms agreed upon by the Bank. For the
avoidance of doubt, if Borrower does not receive the Original

2



--------------------------------------------------------------------------------

Execution Version

Principal Amount of $10,000,000 in ALU Debt by May 8, 2015, this Waiver shall
expire and the terms hereof shall no longer be of any force or effect.
6.    INTEGRATION. This Waiver and any documents executed in connection herewith
or pursuant hereto contain the entire agreement between the parties with respect
to the subject matter hereof.
7.    GOVERNING LAW. THIS WAIVER SHALL BE GOVERNED BY AND SHALL BE CONSTRUED AND
ENFORCED IN ACCORDANCE WITH THE LAWS OF THE STATE OF CALIFORNIA WITHOUT GIVING
EFFECT TO PRINCIPLES OF CONFLICT OF LAW. Borrower and Bank each submit to the
exclusive jurisdiction of the State and Federal courts in Santa Clara County,
California.


[Signature page follows]

3



--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have caused this Waiver to be duly
executed and delivered as of the date first written above.


IKANOS COMMUNICATIONS, INC.,
a Delaware corporation
By:        /s/ Dennis Bencala    
    Name: Dennis Bencala
    Title: Chief Financial Officer







[Signature Page to Waiver]

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have caused this Waiver to be duly
executed and delivered as of the date first written above.
SILICON VALLEY BANK,
a California banking corporation
By:        /s/ Alina Zinchik    
    Name: Alina Zinchik
    Title: Vice President



[Signature Page to Waiver]